Case 3:19-cv-00415-NJR Document 52-1 Filed 09/08/20 Page 1 of 39 Page ID #584




                    EXHIBIT 1
Case 3:19-cv-00415-NJR Document 52-1 Filed 09/08/20 Page 2 of 39 Page ID #585
Case 3:19-cv-00415-NJR Document 52-1 Filed 09/08/20 Page 3 of 39 Page ID #586




                    EXHIBIT 2
Case 3:19-cv-00415-NJR Document 52-1 Filed 09/08/20 Page 4 of 39 Page ID #587
Case 3:19-cv-00415-NJR Document 52-1 Filed 09/08/20 Page 5 of 39 Page ID #588




                    EXHIBIT 3
Case 3:19-cv-00415-NJR Document 52-1 Filed 09/08/20 Page 6 of 39 Page ID #589
Case 3:19-cv-00415-NJR Document 52-1 Filed 09/08/20 Page 7 of 39 Page ID #590




                    EXHIBIT 4
Case 3:19-cv-00415-NJR Document 52-1 Filed 09/08/20 Page 8 of 39 Page ID #591
Case 3:19-cv-00415-NJR Document 52-1 Filed 09/08/20 Page 9 of 39 Page ID #592




                    EXHIBIT 5
Case 3:19-cv-00415-NJR Document 52-1 Filed 09/08/20 Page 10 of 39 Page ID #593
Case 3:19-cv-00415-NJR Document 52-1 Filed 09/08/20 Page 11 of 39 Page ID #594
Case 3:19-cv-00415-NJR Document 52-1 Filed 09/08/20 Page 12 of 39 Page ID #595




                    EXHIBIT 6
Case 3:19-cv-00415-NJR Document 52-1 Filed 09/08/20 Page 13 of 39 Page ID #596
Case 3:19-cv-00415-NJR Document 52-1 Filed 09/08/20 Page 14 of 39 Page ID #597




                    EXHIBIT 7
Case 3:19-cv-00415-NJR Document 52-1 Filed 09/08/20 Page 15 of 39 Page ID #598
Case 3:19-cv-00415-NJR Document 52-1 Filed 09/08/20 Page 16 of 39 Page ID #599




                    EXHIBIT 8
Case 3:19-cv-00415-NJR Document 52-1 Filed 09/08/20 Page 17 of 39 Page ID #600
Case 3:19-cv-00415-NJR Document 52-1 Filed 09/08/20 Page 18 of 39 Page ID #601
Case 3:19-cv-00415-NJR Document 52-1 Filed 09/08/20 Page 19 of 39 Page ID #602
Case 3:19-cv-00415-NJR Document 52-1 Filed 09/08/20 Page 20 of 39 Page ID #603




                    EXHIBIT 9
Case 3:19-cv-00415-NJR Document 52-1 Filed 09/08/20 Page 21 of 39 Page ID #604
Case 3:19-cv-00415-NJR Document 52-1 Filed 09/08/20 Page 22 of 39 Page ID #605
Case 3:19-cv-00415-NJR Document 52-1 Filed 09/08/20 Page 23 of 39 Page ID #606
Case 3:19-cv-00415-NJR Document 52-1 Filed 09/08/20 Page 24 of 39 Page ID #607
Case 3:19-cv-00415-NJR Document 52-1 Filed 09/08/20 Page 25 of 39 Page ID #608
Case 3:19-cv-00415-NJR Document 52-1 Filed 09/08/20 Page 26 of 39 Page ID #609
Case 3:19-cv-00415-NJR Document 52-1 Filed 09/08/20 Page 27 of 39 Page ID #610
Case 3:19-cv-00415-NJR Document 52-1 Filed 09/08/20 Page 28 of 39 Page ID #611




                    EXHIBIT 10
Case 3:19-cv-00415-NJR Document 52-1 Filed 09/08/20 Page 29 of 39 Page ID #612
Case 3:19-cv-00415-NJR Document 52-1 Filed 09/08/20 Page 30 of 39 Page ID #613
Case 3:19-cv-00415-NJR Document 52-1 Filed 09/08/20 Page 31 of 39 Page ID #614
Case 3:19-cv-00415-NJR Document 52-1 Filed 09/08/20 Page 32 of 39 Page ID #615
Case 3:19-cv-00415-NJR Document 52-1 Filed 09/08/20 Page 33 of 39 Page ID #616
Case 3:19-cv-00415-NJR Document 52-1 Filed 09/08/20 Page 34 of 39 Page ID #617
Case 3:19-cv-00415-NJR Document 52-1 Filed 09/08/20 Page 35 of 39 Page ID #618
Case 3:19-cv-00415-NJR Document 52-1 Filed 09/08/20 Page 36 of 39 Page ID #619
Case 3:19-cv-00415-NJR Document 52-1 Filed 09/08/20 Page 37 of 39 Page ID #620
Case 3:19-cv-00415-NJR Document 52-1 Filed 09/08/20 Page 38 of 39 Page ID #621
Case 3:19-cv-00415-NJR Document 52-1 Filed 09/08/20 Page 39 of 39 Page ID #622
